Case 1:17-cr-00372-JS-GRB Document 456-2 Filed 08/01/19 Page 1 of 2 PageID #: 2463




                            EXHIBIT B
Case 1:17-cr-00372-JS-GRB Document 456-2 Filed 08/01/19 Page 2 of 2 PageID #: 2464



                                            EXHIBIT B

                 The defendants’ coordinated pump and dump activity artificially inflated the share
  price of the Manipulated Public Companies. For the issuers referenced in Count One of the
  indictment, the defendants fraudulently increased the share price by a total of more than
  $147,000,000, as follows:

         •   The defendants increased the price of NWMH from $1.00 in February 2015 to an
             artificial high of $1.98 in May 2015. There were at least 60 million shares
             outstanding and, accordingly, the defendants fraudulently inflated the value of the
             company’s stock by a total of $58,800,000. (See PSR ¶ 41).

         •   The defendants increased the price of CESX from $2.00 in March 2014 to an artificial
             high of $2.71 in April 2014. There were at least 46,525,000 shares outstanding and,
             accordingly the defendants fraudulently inflated the total value of the company’s stock
             by $33,032,750. (See PSR ¶ 44).

         •   In a second, subsequent pump, the defendants increased the price of CESX from
             $0.83 in August 2015 to an artificial high of $1.01 in September 2015. There were at
             least 46,730,000 shares outstanding and, accordingly, the defendants fraudulently
             inflated the total value of the company’s stock by $8,411,400. (See PSR ¶ 46).

         •   The defendants increased the price of GRLD from $0.85 in July 2015 to an artificial
             high of $1.47 in September 2015. There were at least 18,040,000 shares outstanding
             and, accordingly, the defendants fraudulently inflated the total value of the company’s
             stock by $11,184.800. (See PSR ¶ 49).

         •   The defendants increased the price of HECC from $1.02 in November 2015 to an
             artificial high of $2.53, also in November 2015. There were at least 20,964,000 shares
             outstanding and, accordingly, the defendants fraudulently inflated the total value of
             the company’s stock by $31,655,640. (See PSR ¶ 52).

         •   The defendants increased the price of ICEIF from $0.60 in February 2016 to an
             artificial high of $2.29 in June 2016. There were at least 2,767,000 shares outstanding
             and, accordingly, the defendants fraudulently inflated the total value of the company’s
             stock by $4,676,230. (See PSR ¶ 55).
